MINISTERIO DE ENERGIA Y MINAS

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION, QUE
CELEBRAN DE UNA PARTE, EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR LA VICEMINISTRA DE MINAS, DRA. ROSARIO PADILLA VIDALÓN. AUTORIZADA
POR RESOLUCIÓN SUPREMA N* 045-2006-EM, DE FECHA 3 DE AGOSTO DE 2006, A
QUIEN EN ADELANTE SE LE DENOMINARÁ "EL ESTADO”, Y. DE LA OTRA PARTE,
MINERA AURIFERA RETAMAS S.A. CON REGISTRO UNICO DE CONTRIBUYENTE N*
20132367800, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE
LA REPUBLICA DEL PERÚ, INSCRITA EN LA PARTIDA ELECTRONICA 11013081 DEL
REGISTRO DE SOCIEDADES DE LA SUNARP, ZONA REGISTRAL N' V- SEDE TRUJILLO,
CON DOMICILIO EN AV. TRINIDAD MORÁN 821, LINCE- LIMA 14, A QUIÉN EN ADELANTE
SE LE DENOMINARÁ "EL TITULAR", DEBIDAMENTE REPRESENTADA POR SU GERENTE
GENERAL SEÑOR FRANCISCO CONROY LANATTA, IDENTIFICADO CON D.N.I N*
07792939, CON PODER INSCRITO EN EL ASIENTO N” C0031 DE LA REFERIDA PARTIDA
ELECTRONICA, QUE USTED SEÑOR NOTARIO SE SERVIRÁ INSERTAR: Y, CON LA
INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERU, PARA EL EXCLUSIVO
FIN DE LA SUB CLÁUSULA 9,2, DEBIDAMENTE REPRESENTADO POR El. GERENTE
GENERAL, SR. RENZO ROSSINI MIÑÁN, EL GERENTE DE OPERACIONES
INTERNACIONALES, SR. CARLOS BALLÓN AVALOS Y/O EL GERENTE JURÍDICO. SR
MANUEL MONTEAGUDO VALDEZ, SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ
INSERTAR, AL QUE EN ADELANTE SE LE DENOMINARÁ "BANCO CENTRAL", EN LOS
TÉRMINOS Y CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1, CON FECHA 18 DE MAYO DE 2004, “El TITULAR” INVOCANDO LO DISPUESTO EN
LOS ARTICULOS 78 Y 79" DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE
MINERÍA, APROBADO POR DECRETO SUPREMO N* 014-92-EM, EL QUE EN
ADELANTE SE DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE EL
MINISTERIO DE ENERGÍA Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE
MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS
ARTICULOS 72* y 80” DEL MISMO CUERPO LEGAL, CON RELACIÓN A LA
INVERSIÓN EN SUS CONCESIONES “CASTILLA”, “DOBERMAN 1", *
“LOBO 11", "LOBO 11 *LOBO 12”, "LOBO 13", "LOBO 32", *LOBO 36”, "LOBO 37",
“LOBO 38", "AMATISTA E-2" “LOBO N” 4, "AMATISTA H", “LOBO N” 5-A”. “LOBON' 7",
“LOBO 14", "“AMATISTA C”, "RETAMAS N* 1-A", “AMATISTA B”, RETAMAS N' 2

“RETAMAS N' 2-A', "RETAMAS N* 2-B”, "RETAMAS N” 2-0”. “AMATISTA E-1"
*RETAMAS N* 3" y “TIGRE N” 5”, INTEGRANTES DE LA UNIDAD ECONÓMICA
ADMINISTRATIVA “RETAMAS", EN ADELANTE EL "PROYECTO PROFUNDIZACIÓN
MINA RETAMAS”

1,2 EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 81? DEL TEXTO ÚNICO
ORDENADO, “EL TITULAR" ADJUNTÓ A SU SOLICITUD EL CORRESPONDIENTE
PROGRAMA DE INVERSIONES CON PLAZO DE EJECUCIÓN

1.3. El PROGRAMA DE INVERSIÓN DE MINERA AURÍFERA RETAMAS S.A. TIENE COMO
OBJETO PRINCIPAL REALIZAR INVERSIONES A FIN DE ACCESAR A LAS
RESERVAS PROBABLES CUBICADAS CON SONDAJES DIAMANTINOS POR

y DEBAJO DEL NIVEL 2950, LO QUE PERMITIRÁ PROLONGAR LA VIDA DE LA MINA.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: APROBACIÓN DEL PROGRAMA DE INVERSIÓN CON PLAZO DE
EJECUCIÓN

MEDIANTE RESOLUCION DIRECTORAL N” 567-2004-MEM/DGM DE FECHA 4 DE
NOVIEMBRE DE 2004, LA DIRECCIÓN GENERAL DE MINERÍA APROBÓ EL PROGRAMA
DE INVERSIÓN CON PLAZO DE EJECUCIÓN, DE ACUERDO CON LO ESTABLECIDO POR
EL ARTÍCULO 81% DEL TEXTO ÚNICO ORDENADO, CUYO CRONOGRAMA FUE
MODIFICADO POR RESOLUCIÓN DIRECTORAL N” 126-2005-MEM/DGM DE FECHA 22 DE
ABRIL DE 2005 Y RESOLUCIÓN DIRECTORAL N* 297-2005-MEM/DGM DE FECHA 18 DE
OCTUBRE DE 2005.

CLÁUSULA TERCERA : DE LOS DERECHOS MINEROS

y CONFORME A LO EXPRESADO EN 1,1, EL PROYECTO “PROFUNDIZACIÓN MINA
RETAMAS” SE CIRCUNSCRIBE A LOS DERECHOS MINEROS QUE SE DETALLAN EN EL
ANEXO 1, CUYAS AREAS SE DETALLAN EN DICHO DOCUMENTO.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR

INCORPORE OTROS DERECHOS MINEROS AL PROYECTO “PROFUNDIZACIÓN MINA
RETAMAS”, PREVIA APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA,

CLÁUSULA CUARTA : DEL PLAN DE INVERSIONES CON PLAZO DE EJECUCIÓN

4.1, EL PLAN DE INVERSIONES INCLUÍDO EN EL PROGRAMA DE INVERSIÓN
REFERIDO EN EL ARTÍCULO 81* DEL TEXTO ÚNICO ORDENADO, COMPRENDE EN
DETALLE LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA
PUESTA EN MARCHA DEL PROYECTO “PROFUNDIZACIÓN MINA RETAMAS"

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO 1/

EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES SE INICIÓ DESDE
EL MES DE JUNIO DE 2005 Y SE EJECUTARÁ DE ACUERDO A UN CRONOGRAMA
CON VENCIMIENTO AL MES DE JUNIO DE 2008

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO DE
LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR; SIEMPRE QUE NO SE
AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES, Y, SIEMPRE TAMBIÉN
QUE “EL TITULAR” PRESENTE PREVIAMENTE A LA DIRECCIÓN GENERAL DE
MINERÍA LA SOLICITUD DE APROBACIÓN DE TALES MODIFICACIONES Y/O
AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA APROBACIÓN POR PARTE DE
DICHA DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL
PLAN DE INVERSIONES

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.31 EXCAVACIONES EN RAMPA Y AUXILIARES.

4.3.2 SERVICIOS PARA LA CONSTRUCCIÓN DE RAMPA.

4.3.3 ACCESORIOS PARA "BOLSILLO" DE CARGA

CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, “EL TITULAR” ESPERA
OBTENER DURANTE EL PERIODO DEL CONTRATO: EL ACCESO A RESERVAS
MINERALES EXISTENTES POR DEBAJO DE SU ACTUAL NIVEL 2950.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA QUINTA : DEL MONTO DE LA INVERSIÓN DEL PROYECTO Y SU
FINANCIAMIENTO

5.1. LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE
U.S.5 2'933,155.00 (DOS MILLONES NOVECIENTOS TREINTA Y TRES MIL CIENTO
CINCUENTICINCO Y 00/100 DÓLARES AMERICANOS): POR APORTE PROPIO DE
"EL TITULAR"

5.2, EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30% DEL
REGLAMENTO DEL TÍTULO NOVENO DEL "TEXTO ÚNICO ORDENADO
APROBADO POR DECRETO SUPREMO N' 024-93-EM, QUE EN ADELANTE SE
DENOMINARÁ “EL REGLAMENTO”

CLÁUSULA SEXTA : DE LA ENTRADA EN OPERACIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN OPERACIÓN, EL NONAGÉSIMO (90)
DÍA DE CULMINADO EL PROYECTO "PROFUNDIZACIÓN MINA RETAMAS”

6.2 LA FECHA DE ENTRADA EN OPERACIÓN, PARA QUE SEA FIJADA COMO TAL
DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE MINERÍA
MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE LOS 90 DÍAS
CALENDARIO SIGUIENTES A DICHA FECHA,

CLÁUSULA SÉPTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN
DE INVERSIONES DEL PROYECTO "PROFUNDIZACIÓN MINA RETAMAS, "EL
TITULAR” PRESENTARÁ A LA DIRECCIÓN GENERAL DE MINERÍA, LO SIGUIENTE

7.1.1 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL
MONTO DEFINITIVO Y SU FORMA DE FINANCIAMIENTO

17 LOS ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACIÓN
RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

713 IGUALMENTE, DEBERÁ EL "TITULAR" PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA
COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN LA
DECLARACIÓN

LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS 120 DÍAS DE
PRESENTADA Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN PREVISTA EN
741, 712. Y 7.13, PODRÁ FORMULAR OBSERVACIONES REFERIDAS
ÚNICAMENTE A LA INCLUSIÓN DE INVERSIONES Y GASTOS NO PREVISTOS EN EL
PLAN DE INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE APROBADAS
O REFERIDAS A ERRORES NUMÉRICOS; OBSERVACIONES QUE ADEMÁS
DEBERÁN SER FUNDAMENTADAS. SI ASÍ PROCEDIERA, EL TITULAR TENDRÁ UN
PLAZO DE TREINTA DÍAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL

MINISTERIO DE ENERGIA Y MINAS

CUAL, SE ABRIRÁ El PROCEDIMIENTO A PRUEBA POR TREINTA DÍAS
ADICIONALES, VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA,
RESOLVERÁ DENTRO DE LOS SESENTA DÍAS SIGUIENTES, BAJO
RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO QUEDARÁN AUTOMÁTICAMENTE
SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR
ESTA OMISIÓN POR SESENTA DÍAS ADICIONALES, EL CONTRATO QUEDARÁ
RESUELTO

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1

8,2

83

EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR DIEZ (10) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA

A SOLICITUD DEL TITULAR, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1* DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN
8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE A MÁS TARDAR
EL 31 DE DICIEMBRE DE 2008

DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA
DE INVERSIÓN, CON UN MÁXIMO DE TRES (3) EJERCICIOS CONSECUTIVOS.
PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN EL PUNTO 8.1. LA SOLICITUD
CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA DIRECCIÓN GENERAL
DE MINERÍA A MÁS TARDAR EL 31 DE DICIEMBRE DEL EJERCICIO ANTERIOR A
AQUÉL EN EL CUAL SE DESEA INICIAR EL GOCE ADELANTADO DEL BENEFICIO.

EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA
CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33" Y
34* DEL REGLAMENTO, SEGÚN SEA EL CASO

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A “EL TITULAR”, DE CONFORMIDAD CON
LOS ARTÍCULOS 72* Y 80" DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS 14*, 15 Y
22 DEL REGLAMENTO, Y POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
INDICADO EN 8.2, 8.3 Y 8.4 LO SIGUIENTE:

9.1

QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME

PRESCRIBE EL INCISO D) DEL ARTÍCULO 80* DEL TEXTO ÚNICO ORDENADO ES

DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACIÓN

Y VENTA INTERNA POR “EL TITULAR” DE SUS PRODUCTOS MINERALES. NO

PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9,11. LIMITAR LA FACULTAD DE “EL TITULAR” DE VENDER A CUALQUIER
DESTINO

9.12. SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES

9.13, IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

MINISTERIO DE ENERGIA Y MINAS

9.2

914. IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES.

INTERVIENE EL “BANCO CENTRAL” EN REPRESENTACIÓN DEL ESTADO
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72* Y 80* DEL TEXTO ÚNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE "EL
TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES. OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, “EL TITULAR” DE
LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS
ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES
UTILIDADES, DIVIDENDOS. PAGO DE REGALÍAS, REPATRIACIÓN DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
REQUIERA Y QUE "EL TITULAR” TENGA DERECHO A GIRAR EN MONEDA
EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL PRESENTE CONTRATO

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR"
ACUDIRÁ A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN
EL PAÍS,

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE El
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL
PROPORCIONARÁ A "EL TITULAR” LA MONEDA EXTRANJERA, EN LA
MEDIDA EN QUE FUERE NECESARIO

PARA EL FIN INDICADO, "EL TITULAR" DEBERÁ DIRIGIRSE POR ESCRITO Al
BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA FINANCIERO.
EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER, EN TODO O
EN PARTE, SUS REQUERIMIENTOS DE DIVISAS

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN VÁLIDAS POR LOS DOS DIAS ÚTILES ULTERIORES A LA FECHA DE
SU EMISIÓN

ANTES DE LAS 11 AM. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN
DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO
CENTRAL COMUNICARÁ A “EL TITULAR” EL TIPO DE CAMBIO QUE
UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL QUE REGIRÁ SIEMPRE
QUE "EL TITULAR” HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN
MONEDA NACIONAL

SI. POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR “EL TITULAR” EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA MISMA

MINISTERIO DE ENERGIA Y MINAS

Cc)

LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA LA
CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO
APLICABLE A LAS OPERACIONES DE CONVERSIÓN, ENTENDIÉNDOSE QUE
DEBERÁ OTORGARSE EL MEJOR TIPO DE CAMBIO PARA OPERACIONES DE
COMERCIO EXTERIOR, SI EXISTIERA ALGÚN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

9.2.1. DE ACUERDO CON LO DISPUESTO EN EL ULTIMO PÁRRAFO DEL

ARTÍCULO 15% DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA, “El
TITULAR" PROPORCIONARÁ AL BANCO CENTRAL LA INFORMACIÓN
ESTADÍSTICA QUE ÉSTE LE SOLICITE

9.2,2. *EL TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE,

CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN
MATERIA DE CAMBIO O A NORMAS CAMBIARIAS, QUE SE EMITA DURANTE
LA VIGENCIA DEL CONTRATO, INCLUYENDO LOS DISPOSITIVOS Y LAS
NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN
LA PRESENTE SUB-CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER
GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD MINERA,

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, “EL TITULAR”
PODRÁ. RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ A
ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR “EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-CLÁUSULA
9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O A LAS DEMÁS
GARANTÍAS, NI GENERA PARA “EL TITULAR” DERECHOS U OBLIGACIONES
ADICIONALES.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASI COMO LA DE RETOMAR LA GARANTÍA QUE
OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR ESCRITO AL
BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRÁN EFECTO

GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS ESTABLECIDOS EN
LOS INCISOS A) Y E) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO Y EN EL
REGLAMENTO, ASI COMO EN LAS LEYES N' 27341, N' 27343 Y N” 27909 QUE
REGULAN LOS CONTRATOS DE ESTABILIDAD TRIBUTARIA, SIN QUE LAS
MODIFICACIONES Y NUEVAS NORMAS QUE SE DICTEN A PARTIR DEL DÍA
SIGUIENTE DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN
FORMA ALGUNA,

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA DE
ESTABILIDAD TRIBUTARIA, COMPRENDE EL SIGUIENTE RÉGIMEN:

MINISTERIO DE ENERGIA Y MINAS

9.3.1. EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN Y
LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS
DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL
ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTÍCULO 11* DEL REGLAMENTO

9.32. LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA. EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO

933 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO

9.3.4. LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO

9.3.5. LA OPCIÓN DE RENUNCIA TOTAL DEL REGIMEN DE ESTABILIDAD
TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO, ES POR UNA
SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL

) RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
INCISO 2.1. DEL ARTÍCULO 2 DE LA LEY N* 27343 Y EL ARTÍCULO 88* DEL
TEXTO UNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3* DE LA
LEY N*27343

93.6. LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO
SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y
CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ
ÚNICAMENTE SU NATURALEZA TRASLADABLE

9.3.7, SE INCLUYEN LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL REGIMEN APLICABLE A LAS EXPORTACIONES.

9.3.8. TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS BENEFICIOS
TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y REGÍMENES
ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL PLAZO Y
CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL VIGENTE A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

94 QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO
A) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO. SE COMPRENDE LO

SIGUIENTE:
9.4.1. EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $ 3.00
) (TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA

942 LA REGALÍA MINERA, CONFORME A LA LEY N” 28258, MODIFICADA POR
LA LEY N* 28323, SU REGLAMENTO, APROBADO POR DECRETO
SUPREMO N* 157-2004-EF Y SUS MEDIDAS COMPLEMENTARIAS,
APROBADAS POR DECRETO SUPREMO N" 018-2005-EF.

9.43. LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES DE
APLICACION A LO ESTABLECIDO EN LAS SUBCLÁUSULAS 93 Y 94 SON LAS
SIGUIENTES:

PARA 9.3.1

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA APROBADO
POR DECRETO SUPREMO N" 179-2004-EF, TAL Y COMO HA SIDO MODIFICADA A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO lll DEL TÍTULO NOVENO DEL
TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE MINERÍA, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS
E) Y F) DEL ARTICULO 72* DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1” DE LA
LEY N” 27343 Y LA LEY N* 27909

MINISTERIO DE ENERGIA Y MINAS

EN LOS CASOS EN QUE “EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA, LE
RESULTARÁ DE APLICACIÓN EL REGIMEN DEL IMPUESTO A LA RENTA, CUYA
ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA SUBCLÁUSULA 9.3

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO
LEGISLATIVO N” 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A QUE SE
REFIERE EL ARTÍCULO 1,1 DE LA LEY N* 27343, QUE SE APLICARÁN SOBRE LA TASA
DEL IMPUESTO A LA RENTA A QUE SE REFIERE EL PRIMER PÁRRAFO DEL ARTÍCULO
55* DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO A LA RENTA, APROBADO
POR DECRETO SUPREMO N* 179-2004-EF Y MODIFICATORIAS. DE SER EL CASO
SERÁN TAMBIÉN DE APLICACIÓN LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL
ARTÍCULO 55” DE LA LEY DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ
UNA TASA ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REF EL INCISO G)
DEL ARTÍCULO 24” A, ES DECIR TODA SUMA O ENTREGA EN E: AL
PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA Gi DE LA
” TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA DISPOSICIÓN 1 ADED 5
RENTA NO SUSCEPTIBLE DE POSTERIOR CONTROL TRIBUTARIO. INCLUYENDO
SUMAS CARGADAS A GASTO E INGRESOS NO DECLARADOS.

PARA 9.3.2

EL INCISO C) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO SEGÚN EL ARTÍCULO
6” DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDE!
LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E IMPUESTO. SELECTIVO AL
CONSUMO. APROBADO POR DECRETO SUPREMO N” 055-99-EF. ASÍ COMO LOS
CAPÍTULOS V Y VI DEL TÍTULO V DEL DECRETO LEGISLATIVO N* 809. LEY GENERAL DE
ADUANAS, CONFORME A SU TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO
SUPREMO N" 129-2004-EF; Y EL ARTÍCULO 1* DE LA LEY N" 27343.

PARA 9.3.3:

EL ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS PERTINENTES DEL
DECRETO LEGISLATIVO N* 776, LEY DE TRIBUTACIÓN MUNICIPAL, CONFORME A SU
TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 156-2004-EF

PARA 9.3.4:

DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 129-2004-EF, SU
REGLAMENTO APROBADO POR DECRETO SUPREMO N* 186-2004-EF, TAL COMO HAN
SIDO MODIFICADOS A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO. LOS
DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN EL DECRETO SUPREMO
N* 100-93-EF, EL DECRETO SUPREMO N* 035-97-EF, DECRETO SUPREMO N* 073-2001-
EF, DECRETO SUPREMO N” 103-2001-EF, EL DECRETO SUPREMO N" 165-2001-EF, EL
DECRETO SUPREMO N* 047-2002-EF, EL DECRETO SUPREMO N* 063-2002-EF. EL
DECRETO SUPREMO N* 135-2002-EF, EL DECRETO SUPREMO N' 144-2002-EF, EL
DECRETO SUPREMO N” 193-2003-EF, EL DECRETO SUPREMO N* 031-2004-EF. EL
DECRETO. SUPREMO N* 192-2004-EF Y EL ARTÍCULO 1* DE LA LEY N* 27343 Y SUS
CORRESPONDIENTES MODIFICATORIAS. SIENDO APLICABLES EN TODO CASO LAS
TASAS VIGENTES A LA FECHA DE SUCRIPCIÓN DE ESTE CONTRATO,

PARA 9.3.6 Y 9.3.8
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N" 27343, RESPECTIVAMENTE

PARA 9,3.7

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO APROBADO POR
DECRETO SUPREMO N” 055-99-EF, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS CAPÍTULOS Ill, V Y VI DEL TÍTULO Y DEL

MINISTERIO DE ENERGIA Y MINAS

DECRETO LEGISLATIVO N” 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 129-2004-EF; Y El
LITERAL C) DEL ARTÍCULO 1.1 DE LA LEY N* 27343

PARA 9.4.1:
EL ARTÍCULO 39" DEL TEXTO ÚNICO ORDENADO Y SUS MODIFICACIONES. VIGENTES A
LA FECHA DE SUSCRIPCIÓN DEL CONTRATO

PARA 9.4.2:

LA LEY N* 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N” 28323, SU
REGLAMENTO, APROBADO POR DECRETO SUPREMO N” 157-2004-EF Y SUS MEDIDAS
COMPLEMENTARIAS, APROBADAS POR DECRETO SUPREMO N* 018-2005-EF

PARA 9.4.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 72” Y EL INCISO F) DEL ARTÍCULO 80" DEL
TEXTO ÚNICO ORDENADO

ASIMISMO, EL ESTADO OTORGA A “EL TITULAR” LAS SIGUIENTES GARANTÍAS
CONTENIDAS EN LOS INCISOS H), E l) DEL ARTÍCULO 72* Y C) DEL ARTÍCULO 80* DEL
TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACIÓN, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLITICA ECONÓMICA
QUE DICTAMINE

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.
El NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA CAMBIARIA
An EN GENERAL

CLÁUSULA DÉCIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A)

10,1. QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACION A “EL
TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE
DESNATURALICE LAS GARANTIAS PREVISTAS EN LA CLAUSULA NOVENA.
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE APLICACIÓN
LO PREVISTO EN EL ARTÍCULO 87* DEL TEXTO ÚNICO ORDENADO, O Si
TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO POR EL ARTÍCULO 88% DEL
MISMO CUERPO LEGAL CUYO TEXTO HA SIDO SUSTITUIDO POR EL ARTÍCULO
3” DE LA LEY N* 27343.

10.2. QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN U OBLIGACIÓN
QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS. PRÉSTAMOS FORZOSOS O
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PÚBLICOS

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1. PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ A

MINISTERIO DE ENERGIA Y MINAS

“EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES, DERECHOS
DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMAS FACILIDADES,
SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS SEÑALADOS EN LA LEY
ASIMISMO LE OTORGARÁ TODOS LOS DERECHOS PREVISTOS EN EL ARTÍCULO
37% DEL TEXTO UNICO ORDENADO.

112 “EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL PROYECTO “PROFUNDIZACIÓN MINA RETAMAS”, PREVIA
AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA. DEBIENDO PONER EN
SU CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,

) INUNDACIONES. TERREMOTOS, ERUPCIONES VOLCÁNICAS. HUAICOS, EPIDEMIAS U
OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRÁ
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER
OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ EXTENDIDO POR EL
TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS DURANTE LOS CUALES “EL
TITULAR" HAYA ESTADO IMPEDIDO DE CUMPLIR O HAYA DEMORADO SUS
OBLIGACIONES CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES
ESPECIFICADAS EN ESTA CLÁUSULA

CLÁUSULA DÉCIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS REFERENCIAS A
| LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y
JOTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN
REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DE "EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
) POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO PARA
EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS DISPOSICIONES
QUE SE DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS NO SE OPONGAN
ALAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE
LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ El OTORGAMIENTO DE
ESCRITURA PUBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A
UN ACUERDO RESPECTO A DICHA MODIFICACIÓN

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA DÉCIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACION. SIN CONSENTIMIENTO PREVIO Y
EXPRESO DEL ESTADO.

CLÁUSULA DÉCIMO SEXTA : DE LA RESOLUCIÓN DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1. EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAÚSULAS DÉCIMO CUARTA Y
DECIMO QUINTA.

16.2. EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL PROGRAMA DE INVERSIONES EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES JURADAS
AL TÉRMINO DE LAS OBRAS

16.3. Sl "EL TITULAR” NO LEVANTARÁ LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2

SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL RÉGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE
CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89” DEL TEXTO ÚNICO
ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL CONTRATO.

Ñ

CLAUSULA DÉCIMO SÉPTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU SUSCRIPCIÓN
POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA PÚBLICA Y DE SU
INSRIPCIÓN EN EL REGISTRO PÚBLICO DE MINERÍA DE LA OFICINA REGISTRAL
CORRESPONDIENTE

CLÁUSULA DÉCIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, “EL TITULAR” SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO, TODO CAMBIO
DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE
LA GRAN LIMA, DE MODO QUE SE REPUTARÁN VÁLIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECIÓN GENERAL
DE MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

CLÁUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
a CONTRATO SERÁN DE CARGO EXCLUSIVO DE “El TITULAR”, INCLUYENDO UN JUEGO
DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERÍA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PÚBLICO DE MINERÍA DE LA OFICINA REGISTRAL
RESPECTIVA, PARA SU CORRESPONDIENTE INSCRIPCIÓN

uma, 0 5 FEB. 2007

ROSARIO PADILLA VIDALÓN
RA DEMINAS

MM

MINISTERIO DE ENERGIA Y MINAS

ANEXO N* 1

DERECHOS MINEROS DE MINERA AURIFERA RETAMAS S.A.
"UEA RETAMAS"
Proyecto : “Profundización Mina Retamas"

Departamento: La Libertad

Provincia: Pataz
Distrito: Parcoy
4 N? NOMBRE CODIGO UNICO HECTAREAS
1 CASTILLA 15008193X01 760.0000
2 DOBERBAN 1 10021794 400.0000
3 LEONCITO 15010047X01 54.0000
+ LOBO 11 15008777X01 2.5400
5 LOBO 11-B 1508777AX01 1,4840
6 LOBO 12 15008778X01 21.1300
7 LOBO 13 15008779X01 34.0000
8 LOBO 32 15009353X01 7.9100
9 LOBO 36 15009357X01 15.8000
10 LOBO 37 15009358X01 0.6500
11 LOBO 38 15009359X01 0.0900
12 AMATISTA E-2 15008611X01 0,1200
N 13 LOBO N? 4 15008590X01 9.5100
14 AMATISTA H 15008591X01 140.4000
15 LOBO N? 5-A 1508591 AX01 92.1138
LOBON*7 15008593X01 347.5600
LOBO-14 15008780X01 225.0000
AMATISTA C. 15007098X01 0.2300
19 RETAMAS N* 1-4 1507098AX01 789.9472
20 AMATISTA B 1507098BX01 1.5200
21 RETAMAS N* 2 15007099X01 0.2170
22 RETAMAS N” 2-4 1507099AX01 4.6200
23 RETAMAS N” 2-B 1507099BX01 161.6000
24 RETAMAS N* 2-C 1507099CX01 328.9554
25 AMATISTA E-1 1507099DX01 1.6600
26 RETAMAS N* 3 15007100X01 462.2600
27 TIGRE N* 5 15010227X01 99.9774

ANEXO ll

CRONOGRAMA DE INVERSIONES JUNIO 2005 A JUNIO 2008 DEL PROYECTO: "PROFUNDIZACIÓN MINAS RETAMAS",
(en Dólares Ncsteamertenos)

Palos Joao Poo Yoo o: [ina Yue Y Jue [a Yu: Ja Ja [uo Yao To II A

Z [Im Otros 54sss | 54056

italia |

PEE la : E > cues

A . = : us

24 JEsiccada para Cámara de carga | = => 10550

pe . Le

ASS : == .S

LE : :

» 7 |Sumidero de drenaje, de avance —+

_2.10|Rampa al Nivel 2870. — —+H — A

2.11 [Cámara - doble vía de rampa - L 100,768. E

2.12 |Estocada para Cámara de carga e 209] =

2.13|Cámara - carga de avance de rampa. - 3,000. —

2.14 Chim. Ventilación de rampa y servicios — 2,100 Z

2.15|Chim. Servicios (implementación futura) — — 19,000. 2. O, ies

A : : : ,

2.18 [Chimenea y Tolva para echaderos. — 1,500 ma 7,500.

ES = === 5
+ E] 360.

7 =

2.21|Cámara - doble vía de rampa. 7.500 | 67500] 32312 409,624 409,624

an

A

2.24 |Chim. Ventilación de rampa y servicios

o

o 1

A

AS

2.30 |Rampa al Nivel 2800 (Area de Carga]

231 |Cámara- doble vía de rampa.

2.32] Estocada para Cámara de carga
[Cámara - carpa de avance de rampa

750.

237 |Estocada para echadoros

=== Z 1735 7
e . sl —
o + ==
=
7 saco tación nr tc jr, | A ETA E E rr
Locos 2e e ca a a :
rodaja — a
= ] sono sl

